v'    .                                                              '                                                         '
           wf        .
                 Case 1:21-mj-02093-EGT Document 8 Entered on FLSD Docket 02/09/2021 Page 1 of 7

          (Af)
             #%û413/11h
                      2(4        .                                                                                                                                                                                                                     '
                         l                                                                                                                                                .
                                 l                                                                                                                                                                                                                v'


                                                           IINW ED STATES DISTRICT COIJRT
                                                          SOUTHERN DTSTW CT OF FIX RIDA
                         '                       ,
                                                 k
                                                 rd
                                                  i
                                                  k
                                                  -
                                                  '1(
                                                    !'
                                                     1E!'
                                                        (
                                                        I
                                                        (
                                                        i:
                                                         )
                                                         ;
                                                         t!
                                                          jk
                                                           .
                                                           '
                                                           1
                                                           IF
                                                            kL-
                                                              /
                                                              4
                                                              !k-
                                                                l
                                                                r1
                                                                 i
                                                                 '7
                                                                  4
                                                                  (:
                                                                   2:
                                                                   .7lllIE!lkdt:z,lIrIîCI')IEIi':L )'ef;
                                                                    ll
                                                                     i               .           -...
                                                                                                 .
                                                                                                       '
                                                                                                       @'''i''i$1l'73
                                                                                                         '
                                                                                                             . t1îfîj-/-',tt;'t''jt3fî''#jtti' .z.+;tgwzz'ttjr'k k/ïl
                                                                                                        ...................... .........
                                                                                                    .....                              .                            ji
                                                                                                                                                                     '
                                                                                                                                                                     h
                                                                                                                                                                     j
                                                                                                                                                                     t;
                                                                                                                                                                      jr:q
                                                                                                                                                                         t;
                                                                                                                                                                          p,,j:.
                                                                                                                                                                               ??d
                                                                                                                                                                                 ''
                                                                                                                                           ..-.....-....-.......................--.
                                                                                                                                                                                  ...-..... ...                      .

                                                            cz u l No.t/f J /'                           - z>)7 'J.- t74. zpJzJ /r'z r - z                                                        -
                                                                                                                                                                                                                              ,




          UNITBD STATES OF AM ERICA:                                                                                                                          '
                             .
                                          Plainliftl                                                                                                                                                                     .
                                                                                                                                                                                                                                                  (
          %,.                                                    l
                                                                                                                     usM #: a.f
                                                                                                                              .-/
                                                                                                                                a'/
                                                                                                                                  .g'-. cw y
                                                                                                                                           z
                6.,/4/:z..zv .ygg
                                /sy yjj
                                      y,
                                       y yyyygj
                                              go                                 .
                                                                                                                                                 ,                                         ,
                                                                                                                                                                                                                                                       ,
                                         -Defendanq
                                                                             /

          1.t
            s
            h:undeoigneddcfendantand1or%%% ttleundersignl sureties,joiàtly andszvzrallyack-nowledgtthat1veand
          ourpepona
          $      /#lrepNstntatives,jointlyandseverf
                                                  illy,aa
                                                        rebountltopaytheUnitedStapsofAmericaa tlïesum of
                      *# zrv /t;      7d'zr 4 yzavzf                                                        ..



                                                          STANPA IID C O NQX TION S O F BON B
                 .                                                                                                                                                                                                                  1.

          Tlle eonditlopsoftllis bond are thafthe dkfendantt
              l. Shallappear before this Courtand atsuch other places gs the defendant may be requirettto appzartin
                                                                                                       '-                                                                                         '-
                                                                                             ,                                                                                                                 '-'
          accordancewiihany and allorderssnddirectionsrelating to thûdefendant'sappeat= ce in thiscasw ilwlùdm g                                                                                                                         .


          appttaranceforyiolutioa ofaconditionoftheddkndant'sreltase asmaybeordermlorlïoti'     lqtdby thisCbbtttv                                                                                         .             ''                       '
          a
          dnypth, eruizitedStatesDisttictCottrttowhichthedefertdantmaybehéldtoanswerorthecaùs
                                                                                          '        '
                                                                                                     etransferred. The                                      '                                          '


           efeùdtm ti:requiredtoascertaia from thtCterk ofCmu'tordofensecouljsélthetimeand plagtofallsdhedulù;                                                                                                                       .
          proctedingson thûcase,1t1noeventmay adefendr tassttmett    lmtllisorh<rcasehasbeen diàritissetlurllessthe
          Coufthasènteredanorderofdismissal.Tflledefendantistoabideby anyjudgmententerd tilsuchmatterby
          suntntlqtingtoserveanysvntenceimposedattdobeyinganyorderordlrectioninctmnéetionwithsuclpjudgment
           Thisis acontinu' ing bond,including anypröceediag on appcalorruvizw s which shallramain in )          and!
                                                                                                      f4111force q
          (ttlkcttm'
                   tilsuch tim e ftsth4 Courtjhallorderothenvise.

                2. Maynottt-aveloutsidetheSouthem DigtrictofFloridatmlessotlwnvise:p
                                                                                   'provedbythtCottrtpliorto                                            ,
          anysuch ttavel.TheSouthem DistrictofFloridaconsistsofthefollovvingcounties:Btmvard,Highlapdgjt
                                                                                                       lnxliart
          Rkvex,M artin.M iamie adtqM onroe,Okeechobeo, Palm B'
                                                              eacb and St Lucit.

          Oftk3. M ayaotùlmngehis/herpresentaddresswithoutpriornotitkaticn and approvalfrom ttteU S.Pmbytion                                                                                                                  .
                 èrorthe Court,
             4. M ustcooperate with law entbrcementofficers in the collection ofa DNA sample ifthe collection is
          requiredby42U.S.C.Sectlon 14135a.                                                         '
                                     .
                5. M ustnotviolateapy fedeml,state orlocal1aw whileon rûlktasein thiscase. Should thedefepda
                                                                                                         l ntçome
          incontactwith law enfbwementthûtsheshallnotifytheU.S.Probation0f,
                                                                          ficerwithin 72 hours-                                                                                                                                     1
     i.


            .                                      i


                                                                         x                                                                                                                                                                    '
                                                                                         '
                                                                             .                                                                                                                                                    i'i
                                                                             1.                                                                                                                                                   ;'
                                                                                                                                                                                                                                   'k.,'               '-'.
                                             .
                                                                                                                                                                                                                                  ij.,
                                                                                                                                                                                                                                  ,j
                                                                                                                                                                                                                                    .         .
                                                                                                                                                                                                                                    ..rJ
                                                                                                                                                                                                                                       '     ''
                                                                                                                                                                                                                                              .,           .
                                                                                                                                                                                                                                                           ..
 Case 1:21-mj-02093-EGT Document 8 Entered on FLSD Docket 02/09/2021 Page
                                                                      l. 2 of 7



                                                                 DEFENOANT: /.
                                                                             '.t;/4zz/ J.:<y
                                                                                           '
                                                                                           vuzKkIp.gkw zo/
                                                                                                       ,

                                                                 cAGE
                                                                 P sEN
                                                                     TU
                                                                      wo
                                                                       MBER: gz- pyy'.- .sy$!/J   r.
                                                                                                        !
                                                                                                       11
                                           SPECIA L CON DITIO NS OF B OND
In addition to compliance w ith the previously stated conditions of bond, the defûndant mustcom ply w ith ttle
specialconditiolu checkedbelow :

     -   a.Sun-ecdcra1lpasspol-tsand traveldocum ents,iftm y,to PretrialSenicesand not'obtain atlytraveldoctlments
           during th:pendency ofthe case;
 '
 -       b.ReporttoPretria!Senr
                   .            icesasfollows:( asdirectedor timets)aweekinpersonand timcts)awcekby
           telephone;
         c.Subm ittosubstance abuse testing aqd/ortreatm ent,contributetothecostofservicesrendtvtdbascdonAbtlity
           topay,asddenuinedbytheU.S.Probation Officer;
         d.Refrainf-om      excessive OR       abstain from alcoholuseor any useofanarcotïc dnlg orotherconlolled
                                                                                        .

           substance,asdefinedinsection l02oftheControlledSubstancesAct(2lU.S.C.â802),witl&outaple criptionby
           alicensed m edicalpm ctitioner;
         e.Participate in a tnentalhealth assessm entankl/or treatm ent and contribute to the costs of senzices rendered
           basedo11ability topay,asdetelm ined bytheU-S.Probationoftk er;                               I
         f-,mploymentrestrictiontsl:                                                                    1
         g.Maintainoractivelyseekfull-timeemployment;                                                   I
                                                                                                        i
                                                                                                       11
         h.M aintain orbegin an educationalprov am ;
         i.Avoid al1com actwith victilus orwim essesto the crilnes charged,exceptthroug,h counsd.TheAUSA shall
           provide defense counseland pret    nialservices with the nam es of atlvictim s or witnesses.The prohibition
           againstcontactdoes nottake effectuntildefense counselreceives the list.The prohibition againstcontact
           gpplies orily to those persons on the list,butthe prosecutorm ay expand the listby sending m -itten notice to
           defense counselacd pretrialsenrices.;
         j.Avoidallcontactwithco-defendantsanddefendantsinrelatedcases,exceptthroughcounstl'
                                                                                           ,
         k.Regainfrom possessingafireal'
                                       m,destntctivedeviceorotherdangerousweaponsandshallsurrender(ifany),
    theirconcealed weaponsperm itto the U.S.Probation Office;
  1.None ofthe signatoriesm ay sell,pledge.m ortgage,hypothecate,encum ber,dc-, any reàtproperty they oxvn,
    untilthcbond isdischarged,orothtuavise modiied by tbeCourq
  m.V ay notvisitcolnmercialtranspolation establishment:airports,seaport/marinas, coomzercialbustenzzingls,
     tloiz St2tioRsNCtC.;                                                                  l
                                                                                           1
                                                                                           -
- n. Defbndantshallconsçntto the U .S.Pm bation Ofticer condtlcting peHodic tmannounced exa'
                                                                                           m inations ()ftbe
               defendmlt'scompatercquipmentathis/
                                                herplacre
               may includeretrievalandcopgngofalldataf'
                                                         ofemploymentoronthecomputerathis/herjresi
                                                        om thccomputerts)andanyintemalorextèrq'
                                                                                                 dehcewhich
                                                                                              alperipheralsto
               ensttreçompliancewithtliisconétionand/orremovalofsuchequipmentfbrthepurgoszofcd1
                                                                                              nductingamore
               thorough inspection;and consentatthedirection oftbeU .S.Probation Om certo haveinstallcd pnthedefendapt's
               computerts),atthedefendant'sexpense,anyhardwareorsoft
                                                                   avaresystetnstomonitortl)edefelidant'scomputer
               tlse;                                                                               r        .
                                                                                                  l
                                                                                                       h




                                                                                                                           k
.                                                                        .1                                                   1
                                                                         -)
    Case 1:21-mj-02093-EGT Document 8 Entered on FLSD Docket 02/09/2021 Page 3 of 7
                                                                                                          1
                                                                                                          ;       .
                                                               DEFENDANT:Jk /4//:/ .
                                                                                   4J'/,wzzJ.
                                                                                            4$ #-
                                                                                                *w,r;k
                                                               cAsENrM1&ER:.2/- zy;1.,sapyyz
                                                               PAGETIIREE                                 '
                                                                                                          !
                                                                                                          I
                                                                                                          1
                                                                                                          .



    - o.LOCATION M ONITORING PROGRAM :The defendantshallbe monitored by the form oflocation
                                                                           .

         monitoringand shallabidebyal1technologyreqttirementsasnotedbelom aswellascontibutetothecostsof
         servicesrenderedbasedon( )abilitytopayasdetenuinedbytheU.S.ProbationOflicer-or-( )paidby
         U.S.Probation;
            Location m onitoring technology at'
                                              the discretion oftheoixicer
                 RadioFrequcncy (RF)monitoring (ElectronicM onitoring)
                 ActiveGPS Monitnring
                 VoiceRecognition
                 Curfew:You arerestrictcdto yourresidencc evely day from        to      ,   oras directettby thesupenising
                 offkcr.                                       '
                                                            OR
                 Hom e Detention;Yotzarerestzicted to yourresidence atal1tim esexceptfor:
                 (   )medical
                 (   )substanceabuseormentalhealthtreatmerlt
                 (   )courtappearances
                 (   )attorneyvisits.orcourtordered obligatiolts
                 (   )religiousserviccs
                 (   )employlnent
                 (   )othzractivitiesaspre--approvedbythesupcnrisingoftker                                2
    -
        p.RESIDEN TIAL RE-ENTRY CENTER: The defendant shall reside at a residential reientry center or
             halfwayhouseandabidebya1lthert
                                          zlesandteyulationsoftheprogram.Thecosttobepaidby( lpretrial
             Servicesor ( )based on the defendant'sabllity to pay.You areresticted to theresidentialre-zntry
             center/imlfw ay house atal1tim esexceptfor:
             ( )Cmploynwnt
             ( )education
             ( )religiousservices
             (   )meclical,substanceabuse,ormental11ea1thtreatment
             (   )âtlomeyvisits
             (   )cout'
                      tMppmarances                                                                        '
                                                                                                          ,
             (   )courtorderedobligations                                                                 '
             (   )reportingtoPretrialScfvices                                                             i
             (   )otNer                                                                                   .
                                                                           '                              I
        q.T
          rehirtd't-p
            po       artyv'C
                    any      uasttioodns
                           iol         y:oftl4ereleaseconditionsto theU S.Probawi
                                                                   .
                                                                                 llsenreàsathirdpartyctljtodianandwill
                                                                               fion Officer- Failure tb com ply w ith these
             requirements,thethird party custodiancan besubjecttotheprovisionsof18U.S.C.q401,Contemptof
             Court.
        r.
             The dcfendantshatlsubmithisperson,property,residence,vehicle,papars,computers,(qi
                                                                                                     -
                                                                                                j defned in 18
    -        U.S.C.1.030(e)(1)),otherelectroniccommunication or$1ata storagedcvicesormedia,oroftsceato asearch
             conducted by a United States ProbatiortOo cer. The defendantm ustw artzpny otheroccupants thptthe
             premisesmaybesubjecttosearchvspurguanttùethisconditiom Anysearchmus.
                                                                                tbeconductedatareasonable
             tilne and in areasonablem anner.
                                                                                                      -
                                                                                                      1
                                                                                                      '            j
                                                                      j 4 of 7
Case 1:21-mj-02093-EGT Document 8 Entered on FLSD Docket 02/09/2021 Page                                           '
                                                                      l

                                                        olrFExpzxx'r:6
                                                                     hl,-/è/,,4vpozz/zzëJ
                                                                          '
                                                                                        j éz-vzz/z
                                                        cxss xuM syrtt: ;, y.zlv ,'
                                                        mkcEFoult                / -- so rov
                                                                                          /ln
                                                                                                      i
        M andatory Adam W alsh Conditions: Defendant shall abide by spccified restriction     ts on personal
     associationl,place ofabode,ortravel,to avoid a11contactwith Im alleged victim ofthe climc and with a
     potential wim ess who m ay tustit-
                                      y concem ing tl4e offznse; repmi on a m gular basis to a dusignated Iaw
     enforcementagency,pretrialservicesagcncy orothcragency;complywith aspecifiçd curfew (with eleceonic
     nlonitoring)andrefrainfrom possessingaGrearm,destructivedcviceorotherdangerousweapons.
 '
     t.AdditionalSex O ffense ConditionsForD efendantsCharsqcd orConvicted ofa SexualOffense:
          1. ( )Defendantmaynothavecontactwithvictimts),oranychildundertheageof18,unlessapproved
                   bytheCourtorallowed bytheU.S.Probation Ofiicer,
          2.     )Thedefendântshallnotpossessoruseanydataencryptiontcclmiqueorprogram andshatl
                   providepasswordsandadministmtivcrightsto tlleU .S.Probation Ofjicer.
          3.     ) Defendantshallparticipateinspecializedsexoffenderevalnation'
                                                                              andtreatment,ifneccssary,
                   andto contributetotb:costsofservicesrendercdbasedon abilitytopay, as detennined by
                   the U.S.Probation Om ce.
          4.     )Defendantshallnotpossess,procure,ptlrchaseorothenviseobtain any intem etcapabledevice
                   and/orcom puter.Additionally,the defendantisprohibited from using anothcriadividual's
                   com puterordevice thathasintem etcapability.
                 )Defcndantisprohibited from establishingormaintaining any emailaccountorsoeialmedia
                   account.Additionally,thedefendantisprohibitedfrom using anotherindividual'sem ailaccount
                   orsocialmedia account.M tlstprovide monthly orupon request, personalphoneand creditcard
                   billingstoPretrialServicesto conlinn there are no serviceswith any intem etservices prpvidcr.
          6.     )Defcndnntisnotpermittedtoenterplaceswberechildrencongregateincluding,butnotlimited
                   to any play areas,playgrounds,libralies,children-tbemed restaurants, daycares,schools,
                   am usem entparks,cam ivals/tàirs,unlessapproved by the U.S.Probation Olx cer,
          7.     )Thedefendantshallnotbeinvolved inanychildren'soryouthorganizations.
          8.     ) Defendantisprohibitedfrom viewing,owning,orpossessinganyobscene,pornographic,or
                   sexually stim ulating visualorauditory m aterial,incltlding telephone,electronic m edia,
                   Com ptlterProgrdm srOrCom puterSen?iCCS.
          9.     )Thedefendantshallparticipatein am aintenancepolygraph exam ination to periodically
                  investigate thedcfendant'scompliance.The polygraph exnm ination shallspeciically address
                  only defendant'scomplianceornon-com pliancew ith the spccialconditionsofreleaseand shall
                  notinquire into thc facts ofthe pending crim inalcase againstdefepdant. The ddbndantwill
                  contributetothecostsofservicesrendered (co-paym ent)basedon abilitytopay oravailability
                  ofthird pal4y paym cnt.        d                                                    I
           ravelto and from:-S .
     u.Mayt'                   De
                                . g g-                ,andmtlstpotifyPretrialSenicesoftlavelplansbefore
                                                                                                  .

     1eaving and upon return.                -
                                                                /*                                    1
     v.Compl
           ywiththcfollowingadditionalconditi
                                            onsofbond:                                                I
                       .
                                         '                                            '   '   '       l
 Case 1:21-mj-02093-EGT Document 8 Entered on FLSD Docket 02/09/2021 Page 5 of 7
                                                                                               l


                                                        osl,sxozvx-
                                                                  r: o-ot/zz'z/ Aofy
                                                                                   ,..-z/y,z wzazzw'
                                                        cassxvustx yt. oy ,- p;o.q'      .
                                                                                         1
                                                        pxcsFws               ;          ,, - .a z,.-g
                                                                                              .
                                                                                              -
                                                                                               1
                                                                                               l
                   PENALTIES AND SA NCTIONS APPLICABLE TO D EFENDAN'T

        V iolation ofImy oftheforegoing conditionsofreleasem ay resultin the im m ediate issuance ofaw arrant
f
for the defendant's arrest, a revocation ofrelease, and order of detention, as ptovided in 18 U .S.C.j31. '
                                                                                                          t8,
 orfeitua ofany bailposted,and a prosecutioq forcontemptas provided in 18 U .S.   C.j401,whièh couldresult
in a possibletön'n ofimprisonm entora fine.

        The comm ission of l
                           m y offense while on pretrialrelease may resultia an additionalsentencc upon
conviction forsuch offunseto atenn ofimprisomnentofnotmorethan ten years, ifthe offense is afelony;orït
term of im psisomnentof not m ore than one year, if tke offensc is a m isdem eanor Thig septence shallbe
                                                                                     .
                                                                                                   -
consecutivetoanyothersentenceandmustbeimposqd in additiontothesentencereceivedfortheoftbnseitself

        TitleISU.S.C.ôl503makesitafelonycriminalotrfensepunishablebyinplisonmentantla$250,000 t'ine
tointitnidateorattempttointimidateawitnesssjurororofficerofthecourt;18U.S.C.j1510makèsitafdony
criminaloffensepunishableby imprisonmentanda$250,000 fineto obstructacrim inalinvestigation;18 U .S.C.
#1512 makes it.a felony criminaloffense ptmishable by itpprisonmentand a $250,000 fine to tamperwitk a
wimess,victim orinformant;qnd 18U.S.C.515l3makesitafelonycriminalof-   fensepunishableby imprisonment
and a$250>0û0finetp retaliateagainstawitness.victim orinfolqnantaorthreaten to do so.
                                                                         x




       ltisacriminaloffenseuader 18 U.S.C.93146,ifafterhaving been released,thedefendantknowingly
failsto appearas required by the conditions ofrelease, orto surrenderforthe senzice ofsentence pltrsuantto a
courtorder.tfthe defendantw asreleased in connection w ith a charge of, orwbile awaiting sentznçe,surrender
fortlleservice ofa sentence,orappealorcertiorariafterconviction for:

    (1)an otxknsepunishableby death,lifeimprisomuent,orimprisomnentforaterm oftsfteenyearsormore
        thedefendantshallbz fined notm ûre than $250.000 orim plisoned fornotmorethan ten years;orb0th)
    (2)an offensepunishableby imprisonmentforaterm ofliveyearsormore,butlessthan fifteenyears,the
        defendantshallbe t-inetlnotm orethan $250,000 ()<im prisone.
                                                                   d fornotm orethan fiveyears, orboth;
    (3)anyotherfelony,thedefendantshallbefinednotmorethan$2.50,000orimprisonednotmorethantlvo
       years,otboth;
    (4)amisdemeanor,tlledefendantshallbefinednotmorethan $100,000orimplisonednotmorethnn one
       year,orboth.
                                                                                               i
        A term ofim prisonm entim poscd forfailure to appearorsun-epdershallbe consecutiveto the
                                                                                               kstmtenctof
im prisomnentforany otheroffense.ln addition,a failurcto appearm ayl-esultin theforfeitureofany!bailpodt4d,
which m eansthatthe defendantw illbe obligated to pay the 1kllamountofthebond, wllichmavblenforcetlby
al1applicablelawsoftheUnited States.                                             .
                                                                                           *
                                                                                           ' i
                                                                                             j
                                                                                             .         '
                                                                                               !
                                                                                                                                                                        i
 Case 1:21-mj-02093-EGT Document 8 Entered on FLSD Docket 02/09/2021 Page
                                                                      i' 6 of 7                                                                                         1

                                                                                            DEFENDANT:K.   ,/.//'z4
                                                                                                        /Xz.      .&,g
                                                                                                                     zgzz/a'
                                                                                                                           r
                                                                                                                           ,!J>?
                                                                                                                               '..vzf.e    .

                                                                                            P
                                                                                            CAGE
                                                                                             ASENsI
                                                                                                  UMB
                                                                                                   x ER: ;j-my% jgggzz     /l.
                                                                                                                             p
                           PENALTIES AND SANCTIO NS APPLICABLE TO SURETIES                              I
                                                                                                                                                  )
                                                                                                                                                  -


                                                                     -                                  l
Violationbythedeftndantofany oftlw forcgoingconditionsofrûleascwillresultin animmediateobligationbyth !
                                                                                                     esprctyorsureties
topaythel kllamotmtofthebond.Forfcit  ureofthebondforanybreachofoneormorecondîtionsmaybedeclaredbyajudicialomcer
ofanyUnitetlStutcsDistrictCourthavil3gcognizanceoftheabovccntitlcd matteratthctim eofsuchbrcach, andifthebondistort
                                                                                                                  kitcd
andthcfort-eîtureisnotsetasideorrcmiltcd,judtmentmay becnîercduponmotion insuchUnitedStatcsDistrictCourtagainsteach
suretyjointbeandsevcrallyfbrthcamountol   -thebond,togcthcrNvitllintcrcstandcosts,andcxecutionmaybcissuedandpayment
sccured asprovidcd by the FederalRulesot
                                       -Crimim lProcedureand otherlawsoftheUnlted States.
                                                    SIGNATURES
lhavccarefullyraadand1understandthisentircappcarancebondconsistingofsevenpagcs, orithasbccn rcad tom e,and,ifnecessary,
translatcdintomynativclangtlage.and1know that1am obligatedbyIaw tocomplywitha11ofthetermsofthisbond. lpromisetoobty
al1conditionsofthisbond,to appmarincourtasrcquircd, and to surrundcrf
                                                                    brservicc ofany sentcnce imposed. Iam awareocthc
penaltiesandsanctionsoutlinedlnthisbondforviolationsofthetermsofthcbond.
Iflam anagcntactingfororonbehalfot-acorporatcsurcty.1furtherrepresentthayIam adulyauthorizedagentforthecorponttesurety
and havefullpowertoexecalethisbondinthcamountstàted.
                                                                                 DEFENDANT
Signcd this                     day of                                       ,20    at                        ,   Florida                                               j
Signedandacknowledgudbofore1nc:                                                   .'I):FEN
                                                                                      .  .PANT:(Signature)                                                       .      !
%Vl't5FSi:?
    ..

                                                                                                       City                                    State
             (rit)p                          Statc

                                                                         CORPO RATE SURETY
Signcd this                     day of                                   ,20    at                            ,Fl
                                                                                                                orida                             ,
S        ,TY:                                                                       AGENT:(Signature)                                             '    .

                                                                                    PRINT NAM E:                                                  '
               City                            SL'II.Z

                             ek
                                                                     INDIVIDUA
                                                                           '
                                                                               L;SURETIES
                                                                               '
                                                            .    s       .
sipu
   xlthisCodayof..
                 3                       ,20Z$at lvrwl'k). I
                                                           orida Signcdthis dayol-                                          ,   20   at                    aFloritla
S-Wt
   .ETY:(Signgture)           h-                                                       SURETY:(SignatMre)
NJINJI'.NA:5
           .'
            1)
             E.i'Mavra anchez                                                          PIUNTNAME:
lttbfAlvlbxxlt'
              I'
               1A.
                 ''
                 3X XEJCENPZW I':M other
                                    .                                                     RELATIONSIX TO DEFENDZG I':
         M iam i                                          FL                                                                                      i
                      City                               Statv                                  Cïîy '                                         Stath
                                                                                                                  .
                                                                                                                                                  1
Signcdthi
        s              day of            ,   20      at                       .Florida Signux
                                                                                            dthls       (1.
                                                                                                          ,
                                                                                                          $yof              ,20           I
                                                                                                                                     ct ' l                    Fl
                                                                                                                                                                olida
                                                                                                                                                           &
SURETY:(Signature)                                                                     SURETY:(Signaturé)                                         '
                                                                                                                                                  t
                                                                                                                                                  i
PRINT NAM E:                                                                           PRINT NA51E k                                               '
                                                                                                                                                  ..

RELA'
    HONSHIPTO DEFENDZVN'T:                                                             RELATIONSIIV TODEFRNDANTI                                  i
         .                                                                                                                           ï''          '
                      City                               Statc                                  City                                           Statt
                                                          APPRO VA L B 1 - .                                  T                                   l
                                                                                                                                                  '
Dat                             *
                                                                                          IJM TED STz ES M AG ISTM TE                              GE

                                                                                                                                                  I
                                                                                                                                                  i
                                                                                                                                                  !
                                                                                                                                                  !
                                                                                                                                                  '
                                                                                                                                                  j
 BANK oCase
       FAM 1:21-mj-02093-EGT
            ERIcA*'P '                                                                                                        Document t
                                                                                                                                       8z
                                                                                                                                        itbEntered
                                                                                                                                           lllrl'btzl
                                                                                                                                                    lttFLSD
                                                                                                                                                    on i.
                                                                                                                                                        l
                                                                                                                                                        t Docket 02/09/2021
                                                                                                                                                                      No.IUJbUJDZh7'/Uof 7
                                                                                                                                                                            Page




                                                                               .
                                              II
                                               *1 3L L 13 ? ,
                                                            11: ':1..
                                                                    é1 1                                                ,                                                 1 1.                               1                 l.               j rg,jj
                                                                                                                                                                                                                                                      .:                                                                 l
l,
 ..THE'.
       0R.
         IGI
           .
           NAL
             ..
              F
              '
              .
              DOCU
               ....
                  '.
                   ME
                   ..N.T.
                        J.
                         H''
                           A..
                             SJA
                               .I
                                .
                                WHI.
                                   T,
                                    .
                                    E.
                                     I
                                     !.
                                      R
                                      ;-
                                       EF
                                        srLCE.
                                             CTï
                                               lV
                                                '.
                                                 EC
                                                  -
                                                  CW.A
                                                     '.
                                                      TERMARK
                                                        ......
                                                             IDN
                                                              ..,
                                                                X.H
                                                                  'Q'
                                                                  c tBA
                                                                    . ..,'
                                                                         C
                                                                         ..
                                                                          ,
                                                                          Kè
                                                                           .2( i
                                                                               t
                                                                               !o
                                                                                7
                                                                                s
                                                                                v3
                                                                                t'
                                                                                 x
                                                                                 t.
                                                                                  e
                                                                                  l.
                                                                                   1OLt
                                                                                      .D>
                                                                                        tA
                                                                                         'Tq
                                                                                           ARNC
                                                                                           ' .t
                                                                                              AN.
                                                                                                GL.
                                                                                                  4
                                                                                                  Ef.
                                                                                                    T0.
                                                                                                      TV
                                                                                                       ..IE.
                                                                                                           WRW.H.ENJ
                                                                                                                   PC'HNC'KIN..
                                                                                                                              '
                                                                                                                              G'h
                                                                                                                                IT
                                                                                                                                 l1Ek
                                                                                                                                    .
                                                                                                                                    '
                                                                                                                                    E.N
                                                                                                                                      .D'.
                                                                                                                                         O'R3EMENi
                                                                                                                                             . . .T/S'
                                                                                                                                                     .S
                                                                                                                                                     CN.v
                                                                                                                                                      . ?
                                                                                                                                                        '
                                                                                                                                                        :
                                                                                                                                                        ri
                                                                                                                                                         -!
                                                                                                                                                          F
                                                                                                                                                          .
                                                                                                                                                          '
                                                                                                                                                          :
         .'.''
J.' :.'-''   :12-;-'*?ïMt'
                         zyL
                           xtâ') (*1'f'Qn*''7i'':7lht;!!-
                                                        *iL17k'i
                                                               1r
                                                                f:l(T<l1';''*f'
                                                                              :*7'
                                                                                 #-';>/CJLYJ*/;'';&:'6%1LN;'J4>= Z
                                                                                                                 ';:171K:T= IE'?Y
                                                                                                                                ''
                                                                                                                                 ;'lttv
                                                                                                                                      r*$'f;71)$/)êët
                                                                                                                                                    s:iT''C;
                                                                                                                                                           EE/k.;?
                                                                                                                                                                 $'ritat;:iDCk>*&'Ab1LFJ,#A.;'$TJt'':'j?LL3L(NC::n::Ij''iDII,'èksïiLv'p$lf
                                                                                                                                                                                                                                         .*rt:9f
                                                                                                                                                                                                                                               m'
                                                                                                                                                                                                                                                .77h
                                                                                                                                                                                                                                                   t>'4Mhdr
                                                                                                                                                                                                                                                          -szw'f4.q;'::'&'R?L+?''lLy':tI'17:% '!
                                                                                                                                                                                                                                                                                               .q,
                                                                                                                                                                                                                                                                                                 ':'1''1&z'(:I:>;'F:,
                                                                                                                                                                                                                                                                                                                    '.yL%'L.'rnv4
                                                                                                                                                                                                                                                                                                                                '.Yè.
                                                                                                                                                                                                                                                                                                                                    m;'Ln-'''''
                                                                                                                                                                                                                                                                                                                                              :Lt'SISJtb)'t:Jj'it'r;')'Jz7.'
                                                                                                                                                                                                                                                                                                                                                                           .*:r.
                                                                                                                                                                                                                                                                                                                                                                               -d:a.'$;v
                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                        1(
                                                                                                                                                                                                                                                                                                                                                                                         ':..
                                                                                                                                                                                                                                                                                                                                                                                            :




                                                                                                     Cqtt.
                                                                                                         rt i
                                                                                                            v
                                                                                                            lappe:SOLITFIiTt
                                                                                                                           A IISTF:IOT flF r,I-0l
                                                                                                                                                kIâê
                                                                                                     llvisinn: 1
                                                                                                     ieceip'
                                                                                                           k bltelder: 7k-81002283'
                                                                                                                                  91
                                                                                                     gashier.1l2jc4ceres
                                                                                                     '
                                                                                                     l
                                                                                                     --
                                                                                                      cinsi
                                                                                                          tctiun late:d1/21/8@2:
                                                                                                                               t
                                                                                                     F'aye'
                                                                                                          rjlal
                                                                                                              ae:Ilarra (
                                                                                                                        -
                                                                                                                        )Sacchez
                                                                                                      TREPSUI /iEZ.Iq-fi'
                                                                                                             i'         t'
                                                                                                       Fcr: pab'cielikqusiin Oarcia
                                                                                                       (ade/r'arty:I)-FLS.-1-'
                                                                                                                             21.-I
                                                                                                                                 1s
                                                                                                                                  1-'
                                                                                                                                    b(2ë'
                                                                                                                                        ):3-@e1
                                                                                                       ûmctlni:         $i0r0eg.(I0
                                                                                                      rJâr'
                                                                                                          2) 2l
                                                                                                              -
                                                                                                              IE(ll
                                                                                                                  ( ZIJI
                                                                                                                       1kEi'5:
                                                                                                                             E1)8
                                                                                                        zheck/llme/ qrder i  '
                                                                                                                             ittzt :
                                                                                                                                   kir
                                                                                                                                     dit
                                                                                                                                       n12470
                                                                                                        l
                                                                                                        ' i Tenderedt $1@9@pdgbi
                                                                                                      Tckalluel       $i107048.20
                                                                                                      Tntal Terf
                                                                                                               tered: $1Eqb@'v@d
                                                                                                       Chanqa.phl
                                                                                                                tl                                $0,0@
                                                                                                       t
                                                                                                       -
                                                                                                       lSP k sairf
                                                                                                                 %iel puqt
                                                                                                                         lstin Carcia


                                                                                                        l
                                                                                                        ;
                                                                                                        lph
                                                                                                          fFtl l
                                                                                                               èCIAIIFIE7



                                                                                                         FI
                                                                                                          FIIIFI
                                                                                                               E: 2@5-815-$1.17
                                                                                                         IOOK, jgj B(114I)
                                                                                                         lkeitlrnetlcheck fee $53


                                                                                                           oheçks and d' rafi;E.q'
                                                                                                                                 f.e accelAed
                                                                                                           E-
                                                                                                            tl
                                                                                                             blqcf  !c  cn
                                                                                                           credz: killl ql
                                                                                                                          lle eizonand fuy1
                                                                                                                          qly Le jiven lll
                                                                                                                                            l
                                                                                                                                           en khe
                                                                                                           check n'pd'twati kas beel ?accepted l'y
                                                                                                           ihe financlal inBkitutlnn nriyhich
                                                                                                           ii kius d'
                                                                                                                    ral'
                                                                                                                       my
